This is an action to quiet title, returnable in June, 1944. The subject of the action is a mortgage given to secure a demand note for $1100 with interest as 4 per cent by Anna M. Sexton (Conway) to her sister Ellen J. Conway on August 19, 1918. In May, 1947, the original plaintiff died and, following settlement of her estate, her trustee has been substituted as party plaintiff. The mortgagee died in December, 1936, and her husband died in January, 1937. The defendants are their sons as administrators c. t. a. of their estates. The property involved was the mortgagor's home from the date of the mortgage until her death and is presently occupied by a feebleminded sister of the mortgagor and mortgagee. *Page 257 
It is conceded that no payment, either of principal or interest, has ever been made, and that the mortgagor's possession of the premises has been undisturbed. More than seventeen years having elapsed between the date of the mortgage and the institution of this action, the sole question then is whether any act other than a payment on account is shown within the seventeen years after the giving of the mortgage "in recognition of its existence as a valid mortgage." General Statutes § 7123. The evidence offered discloses no such act.
The whereabouts of the original mortgage and note is unknown and the mortgagee's executor c. t. a. has inventoried it merely because he found the mortgage undischarged of record. His demands for payment came subsequent to the seventeen-year period provided by statute.
   Judgment may enter declaring the mortgage invalid as a lien against the real estate therein described.